Title: Thomas Jefferson to Richard Rush, 23 August 1813
From: Jefferson, Thomas
To: Rush, Richard


          Monticello Aug. 23. 13.
          Th: Jefferson acknoleges the reciept from mr Richard Rush of the originals of his letters of Apr. 21. and 23. 1803. and of Jan. 16. 1811. to his father, and begs him to recieve his sincere thanks and
			 to convey the same with his
			 friendly
			 respects to mrs Rush & the family for this mark of attention to his feelings. he knew
			 they would be safe while kept with the family; and was satisfied afterwards in the belief of their having been
			 destroyed. he cannot be less so on their being put into his own hands.
			 mr Rush will see the grounds of his anxieties when a like letter to Dr Priestley, published in England after his death, shall be dragged into our papers by those whose craft it attacks. he salutes mr Rush with the friendship which he bears to all the family of his deceased friend.
        